Citation Nr: 0937275	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-07 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for drug and/or alcohol 
dependence, to include as secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1969 to January 1972.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
PTSD and assigned a 10 percent initial disability rating, 
effective from January 20, 2004.  The April 2004 rating 
decision also denied entitlement to service connection for 
drug and/or alcohol dependence on a direct-incurrence basis.

In July 2007, the Board remanded the Veteran's claim for 
additional procedural and evidentiary development.  A 
supplemental statement of the case (SSOC) was issued in June 
2009 by the VA Appeals Management Center (AMC), which 
continued the assigned 10 percent disability rating and 
denied service connection for polysubstance abuse, including 
as secondary to PTSD.  The case is once again before the 
Board. 

Referred issue

As noted in the Board's July 2007 remand, the Veteran has 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  
That issue has not yet been addressed by the RO, and is 
referred to the RO for appropriate action. See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
anxiety, suspiciousness, irritability, flashbacks, chronic 
sleep impairment and hallucinations. 

2.  The Veteran's drug and alcohol dependence have not been 
shown to be other than primary disorders of willful 
misconduct origin for which service connection may not be 
established.

3.  The preponderance of the competent and probative evidence 
of record demonstrates that the Veteran's drug and/or alcohol 
dependence is not related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial disability rating 
for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2008).

2.  Primary alcohol dependence and primary drug dependence 
are not disabilities for which service connection may be 
established, and neither is proximately due to, the result 
of, or aggravated by, the Veteran's service-connected PTSD.  
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an initial disability rating 
in excess of 10 percent for his service-connected PTSD.  The 
Veteran is also seeking entitlement to service connection for 
drug and/or alcohol dependence, including as secondary to his 
service-connected PTSD. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



Stegall concerns

In July 2007, the Board remanded the case to the AMC in order 
to provide the Veteran with additional notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) and provide him 
with an additional VA examination.  The Veteran's claims were 
then to be readjudicated.

The record reveals that the AMC mailed the Veteran additional 
VCAA notice letters VCAA on July 12, 2007, April 28, 2008 and 
January 31, 2009.  The Veteran was provided with a VA 
examination in April 2008 and his claim was readjudicated via 
the June 2009 supplemental statement of the case (SSOC).  
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

As the April 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.  His filing of a 
notice of disagreement as to the initial rating assigned in 
that determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2008).  Rather, the veteran's appeal as to the 
initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code(s) (DC) for rating the disability at 
issue, and included a description of the rating formulas for 
all possible schedular ratings under this diagnostic code(s).  
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher initial rating for the service-connected disability 
at issue.  Nevertheless, the Board also observes that the 
Veteran was informed of the evidentiary requirements for an 
increased rating in a letter from the AMC dated January 31, 
2009, including a request for evidence that his service-
connected disability has gotten worse.  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have also 
been satisfied with respect to the Veteran's claim for 
service connection for alcohol and drug dependence.  February 
2004, July 2007, and January 2009 letters from VA informed 
the Veteran of what the evidence must show to substantiate 
his service connection claim, including on the basis that his 
alcohol and drug dependence were aggravated by his service-
connected disability. 

Crucially, the AMC informed the Veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced January 2009 letter, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The January 2009 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced January 2009 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the January 2009 letter 
instructed the Veteran that two factors were relevant in 
determining an effective date in the event of award of the 
benefit sought: when the claim was received; and when the 
evidence "shows a level of disability that supports a 
certain rating under the rating schedule or other applicable 
standards."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted and reports of 
treatment while attending training in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment and service personnel records, VA 
medical records, private medical records and provided him 
with two VA examinations.  

The Veteran was provided with VA examinations in April 2004 
and April 2008.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2008).  The Veteran and his representative have not 
contended otherwise. 

In his February 2004 claim, the Veteran stated that he has 
not claimed, and is not receiving, benefits from the Social 
Security Administration (SSA).  However, a VA outpatient 
treatment record from February 2003 documents that the 
Veteran was upset "over the treatment he [was] receiving 
from the representatives of his work and social security 
disability claims."  Even if the Board were to assume that 
the Veteran had applied for Social Security Records (despite 
his affirmations to the contrary) there is no evidence of 
record indicating what disability these records would 
address.

As the Court has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim." See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 478-79 
(1994).  Such is the case here.  The Veteran has stated that 
he has not applied for Social Security Disability benefits 
and the record does not conclusively indicate otherwise.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD). 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to  
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities are as follows: 

100 percent rating -  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

70 percent rating -  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent rating -  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent rating -  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

10 percent rating -  Occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal act with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
Veteran and his representative have not requested that 
another diagnostic code should be used.  Accordingly, the 
Board concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.

Mittleider concerns

The Veteran's only service-connected disability is the PTSD, 
which is rated 10 percent disabling.

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to his service-connected 
PTSD, the Veteran's psychiatric symptomatology includes 
alcohol and cocaine dependence. This disorder has not been 
service connected.

It is now well settled that the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence of record does not draw any such distinction 
regarding the Veteran's mental health symptomatology.  The 
Board will therefore assume that all of the Veteran's 
psychiatric symptomatology is attributed to his service- 
connected PTSD. 

Schedular rating

The Veteran's service-connected PTSD is currently rated 10 
percent disabling.  As discussed above, the assignment of a 
10 percent rating is warranted when PTSD is productive of 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication

To warrant a 30 percent disability rating, the evidence must 
show occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  For reasons 
explained in greater detail below, the Board concludes that a 
30 percent rating is warranted.  

With respect to the criteria for a depressed mood, the April 
2008 VA examiner stated that the Veteran's mood was "good".  
While his mood was described as "confused" during the April 
2004 VA examiner, the examination report does not indicate 
that the Veteran possessed a depressed mood.  Furthermore, an 
August 2003 VA depression screen was negative.  

Psychological testing conducted in February 2003 revealed 
that the Veteran experiences recurrent episodes of anxiety.  

The evidence of record indicates that the Veteran displays an 
exaggerated startle response and hypervigilance.  The Board 
therefore finds that the suspiciousness criteria have been 
demonstrated.  

With respect to the chronic sleep impairment criteria, while 
the April 2004 VA examiner stated that the Veteran did not 
have a sleep impairment, the examination report documents 
that he has nightmares.  Furthermore, the April 2004 VA 
examiner stated that the Veteran's nightmares occur four 
times a week with trouble falling and staying asleep.  During 
the examination the Veteran stated that he will wake three to 
four times a night.  Based on the Veteran's chronic 
nightmares and difficulty falling and staying asleep the 
Board finds that the chronic sleep impairment criteria has 
been met. 

Clinical testing performed during the April 2008 VA 
examination revealed that the Veteran's remote memory, recent 
memory and immediate memory were all normal.  While the 
Veteran's memory was observed to be slightly decreased during 
the April 2008 VA examination, the Veteran was able to 
remember three items after five minutes with two prompts.  

The evidence of record does not indicate that the Veteran 
suffers from panic attacks.  Nor has he submitted any 
statements or evidence indicating otherwise. 

Based on a review of all of the evidence, the Board concludes 
that an increased initial rating of 30 percent is warranted, 
throughout the rating period on appeal, from January 20, 
2004, because the Veteran displays three of the six symptoms 
mentioned in the schedular criteria.  See 38 C.F.R. § 4.7 
(2008).

The Board has also considered the Veteran's entitlement to 
50, 70, and 100 percent disability ratings.  For the reasons 
stated below, the Board finds that the criteria for a 
disability rating in excess of 30 percent have not been met 
at any time during the rating period on appeal, from January 
20, 2004.

With respect to the criteria for the 50 percent level, the 
evidence of record does not indicate that the Veteran suffers 
from panic attacks more than once a week or has difficulty 
understanding complex commands.  There is no indication that 
the Veteran has short or long-term memory impairment.  During 
the April 2008 VA examination the Veteran's speech was 
described as unremarkable, spontaneous, clear and coherent.  
He was observed to speak with a normal volume, good 
articulation and at a rapid rate during the April 2004 VA 
examination. 

The April 2008 VA examiner stated that the Veteran's PTSD 
symptoms resulted in an "occasional decrease in work 
efficiency" with "intermittent periods of inability to 
perform occupational tasks due to PTSD."  The evidence of 
record indicates that the Veteran has been married for the 
past two decades, he has positive relationships with the 
children from his current marriage.  His thought process has 
been described as unremarkable with some rambling, and his 
affect has been described as normal and euthymic. See the 
April 2004 and April 2008 VA examinations. 

While the Board observes that a March 2003 VA outpatient 
treatment record states that the Veteran is experiencing a 
"significant level of posttraumatic stress," the symptoms 
described therein, such as hypervigilance, exaggerated 
startle response, difficulty sleeping and anxiety are 
congruent with the criteria for a 30 percent disability 
rating.  Accordingly, the description of the Veteran as 
having a significant level of PTSD and a moderate level of 
psychosocial impairment are given little probative weight due 
to the referenced symptomatology.  See generally Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].

With respect to a 70 percent disability rating, there is no 
indication that the Veteran has difficulty adapting to 
stressful circumstances.  There is also no evidence of record 
establishing suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical speech or near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  Nor 
is there evidence of impaired impulse control with periods of 
violence, spatial disorientation, neglect of personal 
appearance and hygiene or inability to establish and maintain 
effective relationships.  

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  While the Veteran has described 
having audio and visual hallucinations, there is no evidence 
of gross impairment in thought processes and communication, 
or grossly inappropriate behavior.  Nor is there a persistent 
danger of the Veteran hurting himself or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name, or inability to 
perform activities of daily living.  

The Board's inquiry is not necessarily strictly limited to  
the criteria found in the VA rating schedule.  See Mauerhan  
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such  
pathology.  

The Board additionally observes that the April 2008 VA 
examiner assigned a GAF score of 70 and the April 2004 VA 
examiner provided a GAF score of 60.  These scores are 
reflective of mild to moderate impairment due to PTSD, which 
is consistent with the Veteran's 30 percent disability rating 
the Board is assigning.  While the record indicates that a 
private physician assigned the Veteran a GAF score of 50 in 
April 2002, this score was reflective of the Veteran's 
cocaine dependence only.  The April 2002 treatment record did 
not diagnose the Veteran with PTSD or any other form of 
acquired psychiatric disorder. 

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent initial evaluation.  

Fenderson considerations

The April 2004 rating decision on appeal granted service 
connection for the disability at issue and assigned a 10 
percent initial evaluation.  The Veteran has expressed 
disagreement with the assigned initial rating.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In the instant case, the medical evidence shows that, 
throughout the rating period on appeal, the Veteran has not 
evidenced PTSD symptomatology warranting a disability rating 
other than the currently-assigned 30 percent rating.  The 
April 2004 and April 2008 VA examination reports, along with 
the Veteran's outpatient treatment records indicate the 
disability has remained relatively stable throughout the 
period.  

Accordingly, the 30 percent initial rating which the Board is 
assigning for PTSD will be effective from January 20, 2004, 
the effective date of service connection.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the December 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate diagnostic code rating criteria.  Accordingly, 
the Board finds that the Veteran's disability picture has 
been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his PTSD in fact, it does not appear 
that the Veteran has been hospitalized at all for this 
disability. 

With respect to employment, the evidence of record indicates 
that the Veteran works full time folding envelopes.  During 
the past year he has missed one week of work due to doctor 
and dentist appointments.  In this case there is no 
indication that this disability has caused him to miss work 
or creates any unusual employment impairment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a 30 percent initial disability rating 
may be assigned for the Veteran's service-connected PTSD 
throughout the rating period on appeal, from January 20, 
2004.  The appeal is allowed to that extent.

2.  Entitlement to service connection for polysubstance 
abuse, to include as secondary to PTSD.

Relevant law and regulations 

Service connection - in general

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Secondary service connection - in general

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 
See 38 C.F.R. § 3.310(a) (2006); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection - alcohol/drug abuse

In general, the law and regulations provide that compensation 
shall not be paid if disability was the result of the 
person's own willful misconduct, to include the abuse of 
alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301 (2008); see also VAOPGPREC 2-97 
(January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a Veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2008).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

However, the United States Court of Appeals for the Federal 
Circuit has held that there can be service connection for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  See Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Federal 
Circuit further stated that compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F. 3d at 1381.

Analysis

In his July 2004 notice of disagreement, the Veteran stated 
that he has been diagnosed with drug and alcohol abuse due to 
his service in Vietnam.  As explained above, service 
connection cannot be granted for a primary disorder of in-
service alcohol or drug abuse on a direct-incurrence basis.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007).  Thus, the Board's deliberations will be confined to 
the mater of secondary service connection.  As has been 
explained above, secondary service connection of alcoholism 
is permitted per the Federal Circuit's decision in Allen.

As was discussed in the law and regulations section above, in 
order for service connection to be granted on a secondary 
basis, three elements must be met: 
(1) a current disability; (2) a service-connected disability; 
and (3) a medically established relationship between (1) and 
(2).  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The 
Board will address each element in turn.

With respect to Wallin element (1), the April 2008 VA 
examiner diagnosed the Veteran with cocaine dependence.  He 
was diagnosed with alcohol dependence in July 2003 VA 
outpatient treatment records.  Accordingly, Wallin element 
(1) has been satisfied.  

Service connection is in effect for PTSD.  Wallin element (2) 
has also been satisfied.

With respect to crucial element (3), medical nexus, pursuant 
to the Board's remand the Veteran was physically examined in 
April 2008.  In his report, the VA examiner opined that "it 
is less likely as not that the [Veteran's drug] dependence is 
caused by or aggravated by" his service-connected anxiety 
disorder.  The examiner observed that the Veteran "initially 
stated that he 'did a lot of drugs' as a teenager before he 
entered the military.  He then corrected himself and said 
that he only used cocaine once before entering the military"  
It was noted that the Veteran appeared to "correct himself 
when he realized the ramification of what he had admitted."  
[The Board observes that other treatment records document the 
Veteran providing a history of repeated cocaine use as a 
teenager.  See a January 2003 VA treatment report.]  The 
April 2008 VA examiner stated that the Veteran "continues to 
be dependent on cocaine even as [his] PTSD symptoms 
improve."  In fact, the Veteran related to the examiner that 
he enjoys using cocaine.

There are no other competent medical nexus opinions of 
record.  To the extent that the Veteran and his 
representative contend that a medical relationship exists 
between his PTSD and his polysubstance abuse, any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
Hickson element (3) and Wallin element (3) have not been met, 
and the Veteran's claim fails on this basis. 

In short, there is of record no competent evidence indicating 
that the Veteran's alcohol and cocaine dependence is related 
to his PTSD.   The preponderance of the evidence of record 
indicates that the Veteran's substance abuse is not related 
to his service-connected PTSD.  Accordingly, Wallin element 
(3), medical nexus, has not been satisfied, and the claim 
fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
alcohol and/or drug dependence, to include as secondary to 
service-connected PTSD.  The benefit sought on appeal is 
accordingly denied.


ORDER

An initial disability evaluation of 30 percent is granted for 
PTSD, subject to governing regulations concerning the payment 
of monetary benefits.

Entitlement to service connection for alcohol and/or 
dependence, to include as secondary to service-connected 
PTSD, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


